On Rehearing.
Robinson, T.
(after rehearing bad). In this case tbe petition for rehearing is not based on tbe decision as a whole, nor on any matter overlooked in tbe decision. It is based .on eight points. covered by eight separate sentences of tbe decision, and unfortunately it is true that the reasoning of tbe case is not all expressed in one sentence. As tbe decision shows, the plaintiff bargained for tbe exclusive grandstand privileges during' tbe fair week to sell eats, drinks, candy, and such like to tbe patrons of tbe fair on the grand stand inclosure. We say tbe plaintiff bad such privileges, and be bad all he bargained for, and there is no claim that be did. not' have tbe usual and exclusive sale privileges of tbe grand stand. His license was on printed form wbicb bad been prepared for general use by tbe directors and managers of tbe fair association. He bought it from a salesman or special agent of tbe fair association. His claim is that be bad a special oral contract with tbe special agent that tbe fair association should keep open tbe aisles of tbe grand stand so as to give him ready access to tbe people for tbe purpose of selling bis eats and drinks — and this they failed to do — and bis offer of proof to that effect’was rejected. He made no offer to prove that' the directors bad given tbe special agent any authority to make such a special contract. Tfie obvious and unusual purpose of tbe grand stand is to make, money by seating patrons on tbe stand, both on tbe seats, and when necessary in tbe aisles. This obvious *132right and purpose the holder of special privileges had no right to limit or vary. The judgment is clearly right, and it is affirmed.
Grace, J. I concur in the result.
Birdzell, J., being disqualified, did not participate.